UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Summary 1. RESPONSIBILITY FOR THE FORM 5 1.1. D ECLARATION AND IDENTIFICATION OF INDIVIDUALS IN CHARGE 5 2. INDEPENDENT AUDITORS 6 2.1/2.2 - I DENTIFICATION AND REMUNERATION OF A UDITORS 6 2.3 - O THER RELEVANT INFORMATION 6 3. SELECTED FINANCIAL INFORMATION 7 3.1 - F INANCIAL I NFORMATION - C ONSOLIDATED 7 3.2 - N
